        Case 2:19-cv-00053-CB Document 35 Filed 06/14/19 Page 1 of 2
            Case 2:19-cv-00053-CB Document 34-2 Filed 06/14/19 Page 1 of 2


                       UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRlCT OF PENNSYLVANIA


MEGAN M. JAMES; WILLIAM A. LESTER;                    )
ANGELA PEASE, individually and on behalf              )
of others similarly situated,                         )
                                                      )      Case No. 2:19~cv-53
                Plaintiffs,                           )
                                                      )
       v.                                             )
                                                      )
SERVICE EMPLOYEES INTERNATIONAL                       )      District Judge Bissoon
UNION, LOCAL 668; STEVE CATANESE,                     )
in his official capacity as President of Service      )
Employees International Union, Local 668;             )
COMMONWEALTH OF PENNSYLVANIA,                         )
DEPARTMENT OF LABOR AND INDUSTRY;                     )
W. GERARD OLEKSIAK, in his official capacity          )
as Secretary of Pennsylvania Department of Labor      )
and Industry; THOMAS W. WOLF, in his official         )
capacity as Governor of the Commonwealth              )
of Pennsylvania; MICHAEL NEWSOME, in his              )
official capacity as Secretary of the Pennsylvania    )
Office of Administration; ANNA MARIA KIEHL,           )
in her official capacities as Chief Accounting        )
Officer for the Commonwealth of Pennsylvania          )
and Deputy Secretary of the Office of Comptroller     )
Operations,                                           )
                                                      )      Electronically Filed
                Defendants.                           )

                                                ORDER


       AND NOW, this               JL/--f/11   day of 1   [Un(}   I   20 I q              , upon
                                                      V
consideration of the Joint Motion to Stay and for good cause shown, said Motion is GRANTED.

All deadlines ih the instant case are stayed and the Initial Case Management Conference, scheduled

for June 26, 2019, is cancelled.

       It is, accordingly, hereby ORDERED that the Clerk mark the above captioned case

Administratively Closed; that nothing contained in this Order shall be considered a dismissal or

disposition of this action, and that should further proceedings therein become necessary or
           Case 2:19-cv-00053-CB Document 35 Filed 06/14/19 Page 2 of 2
           Case 2:19-cv-00053-CB Document 34-2 Filed 06/14/19 Page 2 of 2


desirable, any party may initiate the same in the identical manner as if this order had not been

entered.

IT IS SO ORDERED.

                                                   BY THE COURT:




                                                   UNITED STATES DISTRICT COURT JUDGE




                                               2
